Citation Nr: 0508212	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial combined rating in excess of 40 
percent for aphakia, post-operative traumatic cataract, 
intraocular lens implant and YAG capsulotomy, and chronic 
uveitis with glaucoma of the left eye from September 1, 2001 
to November 30, 2003.  

2.  Entitlement to an initial rating in excess of 30 percent 
for aphakia, post-operative traumatic cataract, intraocular 
lens implant and YAG capsulotomy, and chronic uveitis with 
glaucoma of the left eye from December 1, 2003.  

3.  Whether the reduction from 40 percent to 30 percent for 
the service-connected aphakia, post-operative traumatic 
cataract, intraocular lens implant and YAG capsulotomy, and 
chronic uveitis with glaucoma of the left eye, effective 
December 1, 2003, was appropriate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for a right knee disability; granted service 
connection for aphakia, post-operative traumatic cataract, 
intraocular lens implant and YAG capsulotomy of the left eye 
and assigned a 30 percent rating effective September 1, 2001; 
and granted service connection for chronic uveitis of the 
left eye and assigned a 10 percent rating effective 
September 1, 2001.  

In September 2002 the veteran disagreed with that portion of 
the May 2002 rating decision with respect to the ratings 
assigned for his left eye disability.  In September 2002 the 
RO issued a statement of the case addressing the May 2002 
rating decision as to the evaluations assigned for aphakia of 
the left eye.

In November 2002 the veteran appealed the other portion of 
the May 2002 rating decision wherein the RO denied 
entitlement to service connection for a right knee disorder.  


In March 2003 the RO issued a statement of the case 
addressing the May 2002 rating decision wherein it denied 
entitlement to service connection for a right knee disorder.  
The veteran did not submit VA Form 9, Appeal to the Board of 
Veterans' Appeals as to the denial of service connection for 
a right knee disorder.

In a July 2003 rating decision, the RO proposed to reduce the 
veteran's combined rating for his left eye disability from 40 
percent to 30 percent based on a finding of clear and 
unmistakable error.  The veteran expressed disagreement with 
the proposed reduction.  The RO subsequently issued a 
supplemental statement of the case in July 2003.  However, in 
a September 2003 rating decision, the reduction was carried 
out and the veteran's disability was characterized as 
aphakia, post-operative traumatic cataract, intraocular lens 
implant and YAG capsulotomy, and chronic uveitis with 
glaucoma of the left eye and was rated 30 percent disabling, 
effective December 1, 2003.  

In September 2003 the veteran submitted VA Form 9, Appeal to 
the Board of Veterans' Appeals, wherein he requested a 
hearing before a travel Veterans Law Judge sitting at the RO.

In January 2005, the veteran, with the assistance of his 
accredited representative, testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of the hearing has been associated with the 
claims file.  

During a pre-hearing conference, the veteran clarified that 
he did not submit a substantive appeal as to the denial of 
service connection for a right knee disorder and that he was 
no longer interest in pursuing the matter on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Code 6029 and 
Note (2004).  Dislocated lens will be rated as aphakia.  
Diagnostic Code 6033 (2004).  

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse.  See 38 C.F.R. § 4.84a, Code 6066 (2004), 
or if there is blindness in one eye and visual acuity of 
20/50 or worse in the other eye.  Diagnostic Code 6069, or in 
the event of enucleation.

Under the criteria for rating impairment of visual field, a 
20 percent rating is warranted if bilateral visual field 
limited to 60 degrees but not 45 degrees; a 30 percent rating 
is warranted if bilateral visual field is limited to 45 
degrees but not to 30 degrees; and a 50 percent rating is 
warranted if the bilateral visual field is limited to 30 
degrees but not 15 degrees.  Diagnostic Code 6080 (2004).  

The veteran has established service connection for a left eye 
disability and it is currently rated as 30 percent disabling, 
based in part, on the RO's conclusion that this is the 
maximum rating that may be assigned based on the regulations 
outlined above.  However, the veteran has raised the issue of 
entitlement to service connection for a right eye disability, 
and he has testified that the vision in that eye is worse.  
The Board finds that this issue is inextricably intertwined 
with the issues pertaining to the rating for the veteran's 
left eye disability because the vision in the right eye is 
used to determine the maximum rating that may be assigned for 
the left eye.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Therefore, a remand is necessary.  

The veteran is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The case is REMANDED to the VBA AMC for the following 
development:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Such notice should make it 
clear to the veteran that he should 
submit all pertinent evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
right eye disorder(s) since service, and 
for his service-connected aphakia since 
April 2003.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran by an ophthalmologist 
including on a fee basis if necessary to 
ascertain the nature, extent of severity, 
and etiology of any right eye disorder(s) 
that may be present, and the extent of 
severity of his service-connected left 
eye aphakia.  

The claims file, copies of 38 C.F.R. 
§ 4.75 through 4.84, and a separate copy 
of this remand, must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  Any further 
indicated studies should be conducted.  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
right eye disorder(s) found on 
examination is/are due to service on any 
basis, or if pre-existing service, 
was/were aggravated thereby?

If it is determined that the veteran does 
not have any eye disorder related to 
service, the examiner must address the 
following medical issues:

(1) Is it at least as likely as not that 
any chronic acquired right eye 
disorder(s) found on examination is/are 
causally related to the service-connected 
left eye disability?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left eye disability aggravates any 
chronic acquired right eye disorder(s) 
found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired right eye disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left eye disability based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired right eye 
disorder(s) found on examination is/are 
proximately due to the service-connected 
left eye disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for a chronic acquired 
right eye disorder including as secondary 
to the service-connected left eye 
disability, and readjudicate the claim of 
entitlement to increased compensation 
benefits for the service-connected 
aphakia of the left eye.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and an increased evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2004); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
















































 Department of Veterans Affairs


